Exhibit 10.2

JOINDER TO SECURITY AND PLEDGE AGREEMENT

Joinder No. 1 (this “Joinder”), dated as of March 20, 2014 by and among ROAD
RAIDERS TRANSPORTATION, INC., a Delaware corporation, ROAD RAIDERS INLAND, INC.,
a Delaware corporation, ROAD RAIDERS TECHNOLOGY, INC., a Delaware corporation,
and ROAD RAIDERS LOGISTICS, INC., a Delaware corporation (collectively, the “New
Subsidiaries” and each individually a “New Subsidiary”) and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, in its capacity as collateral agent
for the Secured Parties (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”).

WITNESSETH:

WHEREAS, pursuant to the Indenture, dated as of October 5, 2011 among the
Grantors and U.S. Bank National Association, a national banking association, as
Trustee and Collateral Agent (as it may be amended, supplemented, extended,
renewed, replaced, refunded, refinanced or modified from time to time, the
“Indenture”), HORIZON LINES, INC., a Delaware corporation, (the “Company”), has
issued to the Holders (as defined in the Indenture) the 6.00% Series A
Convertible Senior Secured Notes due 2017 (the “Series A Notes”) and the 6.00%
Series B Mandatorily Convertible Senior Secured Notes (the “Series B Notes” and,
together with the Series A Notes, the “Notes”);

WHEREAS, pursuant to the Indenture, the New Subsidiaries are required to
execute, among other documents, a Supplemental Indenture in order to become
Guarantors under the Indenture; and

WHEREAS, pursuant to Section 24 of the Security Agreement (as defined in the
Indenture) the New Subsidiaries may become Grantors under the Security Agreement
and thereby benefit from certain rights granted to the Grantors pursuant to the
terms of the Note Documents;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Subsidiary hereby agrees as follows:

1. All initially capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement or, if not defined therein,
in the Indenture.

2. Each of the New Subsidiaries, by its signature below, becomes a “Grantor”
under the Security Agreement with the same force and effect as if originally
named therein as a “Grantor” and such New Subsidiary hereby (a) agrees to all of
the terms and provisions of the Security Agreement applicable to it as a
“Grantor” thereunder and (b) represents and warrants that the representations
and warranties made by it as a “Grantor” thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, each New Subsidiary does hereby unconditionally
grant to Collateral Agent, for the benefit of the Secured Parties, to secure the
Secured Obligations, a continuing security interest in and to all of such New
Subsidiary’s



--------------------------------------------------------------------------------

right, title and interest in and to the Collateral. Schedule 2, “Commercial Tort
Claims”, Schedule 3, “Intellectual Property”, Schedule 4, “Pledged Companies”,
Schedule 5, “List of Uniform Commercial Code Filing Jurisdictions”, Schedule 6,
“Chassis”, Schedule 7a, “Vessels”, Schedule 7b, “Vessel Insurance”, Schedule 8
“Vessel Insurance” and Schedule 9 “Negotiable Collateral” to the Security
Agreement, attached hereto supplement Schedules 2 through 9, respectively, to
the Security Agreement. Each reference to a “Grantor” in the Security Agreement
and the other Note Documents shall be deemed to include the New Subsidiaries.
The Security Agreement is incorporated herein by reference. Each New Subsidiary
authorizes Collateral Agent at any time and from time to time to file, transmit,
or communicate, as applicable, financing statements and amendments thereto
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each of the New Subsidiaries also hereby ratifies any
and all financing statements or amendments previously filed by Collateral Agent
in any jurisdiction in connection with the Note Documents.

3. The New Subsidiaries, by their signatures below, become parties to the
Intercreditor Agreement and each of the New Subsidiaries hereby (a) agrees to
all of the terms and provisions of the Intercreditor Agreement applicable to it
as a “Guarantor/Grantor” thereunder and (b) represents and warrants that the
representations and warranties made by it as a “Grantor” thereunder are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. Each reference to a “Guarantor/Grantor” in the Intercreditor Agreement
shall be deemed to include the New Subsidiaries.

4. Each of the New Subsidiaries represents and warrants to Collateral Agent and
the Secured Parties that this Joinder has been duly executed and delivered by
such New Subsidiary and constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium, or other similar laws affecting creditors’ rights
generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

5. This Agreement is a Note Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder. Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.

 

2



--------------------------------------------------------------------------------

6. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

7. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

8. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT’S OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
8.

9. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, COLLATERAL AGENT AND EACH
NEW SUBSIDIARY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. COLLATERAL AGENT
AND EACH NEW SUBSIDIARY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW SUBSIDIARIES: ROAD RAIDERS TECHNOLOGY, INC. By:  

/s/ Jeffrey R. Yeager

Name:   Jeffrey R. Yeager Title:   President and Secretary

[Signature Page to Joinder to Convertible Notes Security Agreement]



--------------------------------------------------------------------------------

ROAD RAIDERS TRANSPORTATION, INC. By:  

/s/ Gary L. Jensen

Name:   Gary L. Jensen Title:   President and Secretary

[Signature Page to Joinder to Convertible Notes Security Agreement]



--------------------------------------------------------------------------------

ROAD RAIDERS LOGISTICS, INC.

ROAD RAIDERS INLAND, INC.

By:  

/s/ Chris J. Dianora

Name:   Chris J. Dianora Title:  

President, Road Raiders Logistics, Inc.

Vice President, Road Raiders Inland, Inc.

[Signature Page to Joinder to Convertible Notes Security Agreement]



--------------------------------------------------------------------------------

COLLATERAL AGENT: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ K. Wendy Kumar

Name:   K. Wendy Kumar Title:   Vice President

[Signature Page to Joinder to Convertible Notes Security Agreement]